Citation Nr: 1629266	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to March 1988.  He died in January 2009.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran died in January 2009 as the result of cardiopulmonary arrest due to malignant pleural effusion due to metastatic signet ring carcinoma probable gastric primary; other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus type II and hypertension.  

2.  At the time of death, service connection was in effect for mild superficial varicose veins of both calf areas with status dermatitis rated as 10 percent disabling and bilateral high frequency hearing loss rated as zero percent disabling.  

3.  The Veteran did not serve in-country or in the inland waterways of the Republic of Vietnam during the Vietnam era; he did serve in the blue waters off the coast of Vietnam.   

4.  The Veteran was not exposed to herbicides in service.

5.  Metastatic signet ring carcinoma, diabetes mellitus type II, and hypertension did not originate in service or until several years after service, and were not otherwise etiologically related to service. 

6.  A service-connected disability is not shown to have caused or to have contributed materially or substantially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  Metastatic signet ring carcinoma, diabetes mellitus type II, and hypertension were not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The Board notes that the requirement in Hupp that VA inform an appellant of the conditions for which a veteran was service-connected at the time of death is of doubtful validity given the development of subsequent caselaw.  In VAOPGCPREC 6-2014, VA's Office of General Counsel addressed the imposition by the U.S. Court of Appeals for Veterans Claims (CAVC) of case-specific 38 U.S.C.A. § 5103(a) notice in claims to reopen.  VA's General Counsel, relying on the plain language of the statute and of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit (a court superior to CAVC), concluded that case-specific notice is not required under 38 U.S.C.A. § 5103(a).  The Board finds that the reasoning in that opinion is equally applicable to cases involving service connection for the cause of a veteran's death.

In any event, VA satisfied its duty to notify, even under the Hupp standard, by means of a letter dated in January 2011 from the RO to the appellant.  That letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records and military personnel records were obtained.  The RO contacted the National Personnel Records Center and the Defense Personnel Records Information Retrieval System (DPRIS) to obtain information as to whether the Veteran served in country in Vietnam.  DPRIS summarized the ship histories of USS Keppler (DD-765) and USS Oriskany (CVA-34).  This summary is part of the record.  Although DPRIS indicated that deck logs for the USS Keppler were not searched because the time range was too expansive, the Board finds that VA has no further duty to request a search of the expansive date range.  In the instant case, unlike the case is Gagne v. McDonald, 27 Vet. App. 397 (2015) there is insufficient information on which to predicate a search of deck logs.  The appellant does not have any specific knowledge of the USS Keppler visiting an inland waterway, and her knowledge of the Veteran's purported in-country visits come from her recollections of general conversations with the Veteran.  In Gagne, there was specific information that was provided, such that sufficient research through the large date range in that case presented a substantial likelihood of corroborating the claimed stressor.  In this case, there is no substantial likelihood that any deck logs would show that the Veteran set foot in Vietnam.  Moreover, given that the vessel's summaries do not even support that the vessel was close to land, there is no substantial likelihood that the deck logs would even show that any personnel from the vessel set foot in Vietnam.  Consequently, requesting deck logs for the expansive date range involved in this case would amount to a fishing expedition with no reasonable expectation of relevant information being obtained.  

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim.  

A VA medical opinion was not obtained for the issue of service connection for the cause of death.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination or opinion in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. § 5103A(a) (West 2014).  In this regard, the service treatment records are silent for any reference to the condition which led to the Veteran's demise, and there is no evidence of such condition until many years after service.  The appellant contends that the fatal condition originated from exposure to herbicides in service, but the evidence does not establish service in-country in Vietnam.  For these reasons, the Board finds that a VA medical opinion is not necessary to substantiate the appellant's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). 

Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Cardiovascular disease, diabetes mellitus, and malignant tumors (carcinoma) are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, diabetes mellitus, and malignant tumors become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Diabetes mellitus type II will be presumed service-connected if a Veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2015).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant asserts that the Veteran's death was caused by his exposure to agent orange during service in Vietnam.  She asserts that the Veteran served in Vietnam and Type II diabetes was subsequently diagnosed and contributed to the Veteran's death.  See the appellant's notice of disagreement dated in June 2010.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The cause of the Veteran's death in January 2009 as shown on the death certificate was cardiopulmonary arrest due to malignant pleural effusion due to metastatic signet ring carcinoma probable gastric primary.  Other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus type II and hypertension.  At the time of death, service connection was in effect for mild superficial varicose veins of both calf areas with status dermatitis rated as 10 percent disabling and bilateral high frequency hearing loss rated as zero percent disabling.  

The appellant asserts that the Veteran's death was caused by his exposure to agent orange during service in Vietnam.  Service records show that the Veteran served in active duty from May 1967 to March 1988 with the United States Navy and he served aboard USS Keppler (DD-765) and USS Oriskany (CVA-34) during the Vietnam era.    

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Here, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in offshore waters.  Service records show that the Veteran received the Vietnam Service Medal but under precedential case law from the Federal Circuit, that fact alone did not indicate service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's service records confirm that he served aboard USS Keppler (DD-765) which was in the official waters of the Republic of Vietnam from September 6, 1970 to September 30, 1970; October 7, 1970 to November 1, 1970; November 18, 1970 to December 7, 1980; December 12, 1970 to December 31, 1970 and from January 20, 1970 to February 4, 1971.  

However, there is no suggestion that the Veteran set foot in Vietnam, and the weight of the evidence is against a finding that USS Keppler (DD-765) traveled in the inland waterways of Vietnam.  

A memorandum from DPRIS indicates that the ships history of USS Keppler (DD-765) was reviewed.  The 1970 ships history for USS Keppler (DD-765) reveals that USS Keppler deployed for the Western Pacific (WESTPAC) on August 12, 1970.  During the six and one half month deployment, USS Keppler was at sea 145 days.  Nineteen days in November and December 1970 were spent providing gunfire support for allied forces in the Republic of Vietnam.  USS Keppler also served various carrier task groups as a plane guard and escort ship and performed search and rescue (SAR) readiness duties.  During the deployment, USS Keppler participated in 39 underway replenishments.  On December 7, 1970, the ship crossed the Equator Ports of Call included Subic Bay, Republic of the Philippines (5 times); Kaohsiung, Taiwan; Singapore; and Hong Kong.  

DPRIS reviewed the 1971 ships history for USS Keppler.  The history reveals that USS Keppler departed Pearl Harbor on September 9, 1971 for a Western Pacific deployment.  During this short deployment, USS Keppler spent 76 of the total 106 days at sea.  During this time, almost a month and a half was spent off the coast of Vietnam engaged in gunfire support for various allied forces.  On one occasion, USS Keppler was sent to the Gulf of Tonkin where she performed search and rescue duties.  During these three and a half months, USS Keppler participated in 21 underway replenishments.  On November 24, 1971 while engaged in an underway replenishment with USS Mauna Kea, USS Keppler rescued six Vietnamese fishermen who had been stranded in the South China Sea for almost two days on a small raft.  Ports of Call during this deployment were Subic Bay (three days) and Hong Kong. 

On December 22, 1971, USS Keppler returned to Pearl Harbor.  The ship did not return to Vietnam for the remainder of the year.  DPRIS indicated that the histories do not document that the ship docked transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  DPRIS indicated that the dates provided were too expansive to conduct deck log research.  

The Veteran's service records confirm that he served aboard USS Oriskany (CVA-34) which was in the official waters of the Republic of Vietnam from September 11, 1972 to September 28, 1972; October 8, 1972 October 31, 1972; November 24, 1972 to December 18, 1972; December 27, 1972 to January 31, 1973; and February 10, 1973 to March 6, 1973.  

DPRIS reviewed the 1972 command history for USS Oriskany (CVA 34).  The history reveals that USS Oriskany departed the Naval Air Station (NAS) Alameda, California on June 5, 1972 for a Western Pacific deployment.  USS Oriskany conducted Special Operations periods on Yankee Station in the Gulf of Tonkin from June 28 to July 23, August 16 to September 1, September 11 to 29, October 8 to 31, November 24 to December 18, and December 27 to 31, 1972.  USS Oriskany made Ports of Call in Subic Bay, Republic of the Philippines and Yokosuka, Japan.  USS Oriskany continued Special Operations on Yankee Station in the Gulf of Tonkin from January 1 to 31, 1973 and February 10 to March 6.  USS Oriskany made a Port of Call in Subic Bay, Republic of the Philippines, and returned to the NAS Alameda, California on March 30, 1973.  DPRIS conducted some research of the deck logs although the dates provided exceeded a total of 60 days.  The deck logs for USS Oriskany for October of 1972 concur with the 1972 ships history.  The deck logs do not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Ships that were part of the Mobile Riverine Force or Inshore Fire Support (ISF) Division 93, or had one of the designations as set forth on the list operated on the inland waterways of Vietnam.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

VA's ship list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.  According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship or other ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  

Service aboard a ship that sailed in open water, including the Gulf of Tonkin, does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  

USS Keppler (DD-765) and USS Oriskany (CVA-34) are not listed on VA's ship list.  The Board finds that the weight of the evidence establishes that USS Keppler (DD-765) and USS Oriskany (CVA-34) were offshore "blue water" vessels during the time period the Veteran was aboard the ships.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

There is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  

The Board finds that the appellant's own assertions that the Veteran served in the Republic of Vietnam to have limited probative value and are outweighed by the information from the ship histories and logs.  The appellant's statements were made over 30 years after the claimed event and she is reporting what the Veteran told her, not a firsthand observation.  The appellant's statements that the Veteran served in Vietnam are contradicted by the ships logs and histories.  The Board finds that the ships logs and histories to have more probative value than the appellant's statements since the ships logs and histories were generated during the time period in question.  Contemporaneous evidence has greater probative value than history as reported by a veteran or other lay person many years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As noted, the ships logs and histories establishes that the ships the Veteran served on were blue water ships and were in waters off the shore of the Republic of Vietnam.  

Consequently, the appellant's claim of service connection for the cause of the Veteran's death based upon diabetes mellitus (as a contributing factor in the Veteran's death) does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for certain diseases, including diabetes mellitus type II on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

Although the evidence does not support a presumptive link between the claimed disorder and the Veteran's active service, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that the weight of the competent and credible evidence establishes that the metastatic signet ring carcinoma, diabetes mellitus type II, and hypertension did not originate in service or until several years after service, and were not otherwise etiologically related to service.  The weight of the competent and credible evidence establishes that a service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's demise.  

The weight of the competent and credible evidence establishes that the metastatic signet ring carcinoma first manifested in January 2008, approximately 20 years after service.  Medical records show that the Veteran was initially seen in January 2008 for increasing abdominal girth and he was found to have ascites. He underwent paracentesis which displayed malignant cells in the ascitic fluid, with immunohistory favoring a gastric, pancreatic, or bladder primary.  In February 2008, a left pleural effusion, most likely malignant in etiology, was detected.   The Veteran underwent chemotherapy.  Medical records dated in December 2008 indicate that interval imaging displayed concerns for disease progression.  The Veteran was tolerating the chemotherapy.  The assessment was poorly differentiated signet ring carcinoma with immunohistochemistry favoring gastric primary.  Chemotherapy was stopped for one month.  The Veteran died on January [redacted], 2009 at home.  An autopsy was not performed.  

There is no competent evidence which relates the signet ring carcinoma to disease or injury or other event in service.  The appellant has not identified or submitted competent evidence to link the development of this disease to the Veteran's active duty.  The service treatment records do not document treatment or diagnosis of signet ring carcinoma.  There is no evidence of symptoms or diagnosis of metastatic signet ring carcinoma to a compensable degree within one year after service separation in March 1988.  The Board also finds that the Veteran did not experience chronic or continuous symptoms of metastatic signet ring carcinoma in service or since service separation.  The weight of the evidence shows that the carcinoma was first detected in January 2008.   Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the metastatic signet ring carcinoma and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service.  

The Veteran's death certificate indicates that other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus type II and hypertension.  The record shows that a diagnosis of diabetes mellitus type II was first noted in January 2004; the medical records note that the Veteran had a longstanding history of diabetes mellitus type II.  The record shows that a diagnosis of hypertension was also first noted in the January 2004 medical records and it was noted that the Veteran had a long history of hypertension.  

There is no competent evidence which relates the diabetes mellitus type II or hypertension to disease or injury or other event in service.  As discussed in detail above, the evidence shows that the Veteran did not service in the Republic of Vietnam during the Vietnam era and therefore, presumptive service connection for diabetes mellitus type II under 38 U.S.C.A. § 1116 is not warranted.  The service treatment records do not document treatment or diagnosis of diabetes mellitus type II or hypertension.  There is no evidence of symptoms or diagnosis of these disorders to a compensable degree within one year after service separation in March 1988.  The Board notes that the Veteran filed a claim for service connection for hypertension in April 1988.  The Veteran was afforded a VA examination in May 1988.  The VA examiner specifically noted that hypertension was not found on examination.  The claim for service connection for hypertension was denied in a January 1989 rating decision.  Diabetes mellitus type II was not diagnosed upon the May 1988 VA examination.    

The Board also finds that the Veteran did not experience chronic or continuous symptoms of diabetes mellitus type II or hypertension in service or since service separation.  As noted, the service treatment records do not documents s symptoms of these disorders and these disorders were not detected upon VA examination in May 1988.  There is no evidence of these disorders until January 2004, when medical records show diagnoses and treatment.  The medical record note longstanding hypertension and diabetes mellitus but the medical records do not provide any other information as to the history of these diseases.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II or hypertension and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed diseases to service.  The appellant has not identified or submitted competent evidence to link the development of these disorders to the time that the Veteran served on active duty.

The Board finds that the preponderance of the evidence is against a finding that a service-connected disability caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death.  There is no competent evidence that tends to support the appellant's assertion that the cause of the Veteran's death due to metastatic signet ring carcinoma or the contributing causes, diabetes mellitus type II and hypertension, are causally related to the Veteran's period of service.  

The appellant has presented no probative (i.e., competent, credible, and factually informed) evidence to support her lay assertions that the Veteran's death due to a disease process that was related to herbicide exposure during service or was otherwise related to injury or event in service.  As noted, there is no competent evidence that the Veteran was exposed to herbicides in active service.  

The appellant herself has related the Veteran's metastatic signet ring carcinoma, diabetes mellitus type II, and hypertension to his period of active service.  The appellant, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of cardiovascular disease, diabetes mellitus type II or carcinoma falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the appellant has medical expertise or training and she has neither provided nor identified any medical evidence to support her contentions.  There is no competent evidence to establish a relationship between the Veteran's cause of death and his period of active service.

The provisions of 38 C.F.R. § 3.312 provide that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

For the reasons set forth above, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


